Citation Nr: 1710183	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2001 to July 2007.

This matter comes to the Board of Veterans Appeals Board on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio   

The Veteran testified before the undersigned in February 2016.  

The Board remanded the appeal in April 2016, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND


In response to the Board's April 2016 remand, a VA examination was provided in June 2016.  While the examiner addressed the etiology of the Veteran's scoliosis, he did not discuss other relevant diagnoses of record, as specifically requested by the Board.  Therefore, the Board finds that the AOJ did not substantially comply with the prior remand directives, and an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the file.

2.  Then obtain an addendum opinion from the June 2016 VA examiner as to the nature and etiology of the Veteran's back disability.  No additional examination is necessary, unless the examiner determines otherwise.  The examiner should review the claims file, to include the Veteran's statements regarding the onset of her back disability, particularly that of August 2016.

For diagnosed (1) minimal degenerative disc disease (see June 2009 VA examination report and x-ray studies), (2) segmental dysfunction of the cervicothoracic spine (see January 2010 VA treatment record), (3) myofascial pain syndrome (see December 2011 VA treatment record), (4) partial sacralization of L5 with secondary degenerative changes at pseudoathrosis (see June 30, 2009 MRI report), (5) degenerative changes at sacroiliac (SI) joints (see June 30, 2009 MRI report); and (6) pseuodarthrosis (see June 2009 MRI/examination report), please address the following:

(a) Is the disability a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.

(b) If the diagnosed disability is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during her military service, to include myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues noted in service.

(c) If the disability is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service, including as a result of her basic training, carrying a heavy backpack, and documented back pain, myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues.  Please also address private treatment records from May 2007, during the Veteran's time in service, diagnosing intermittent lumbar radiculitis, thoracic pain, and low back pain. 

(d) If the disability does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise the result of service, including as a result of her basic training, carrying a heavy backpack, and documented back pain, myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues.  Please also address private treatment records from May 2007, during the Veteran's time in service, diagnosing intermittent lumbar radiculitis, thoracic pain, and low back pain. 

(e)  If not of a congenital origin and not due to service, is at least as likely as not (50 percent or greater probability) that the disability is proximately due to service-connected fibromyalgia?

(f) If not of a congenital origin and not due to service, is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected fibromyalgia?
Please render a separate opinion for all six diagnoses outlined above, and please include a robust rationale for all opinions expressed.  If you cannot render an opinion without resorting to speculation, please explain why this is so.

3.  After completing the requested actions, and any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



